Citation Nr: 0900431	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for a chronic seizure 
disorder.

3.  Entitlement to service connection for chronic residuals 
of a head injury.

4.  Whether new and material evidence has been received to 
reopen a service connection claim for a back disability.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.

6.  Entitlement to an automobile allowance or specially 
adapted equipment.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Initially, the Board notes that despite the veteran's 
assertion that he retired from the military in 1998, the 
National Personnel Records Center only confirms active 
service from August 1971 to November 1971.  He had subsequent 
reserve service with the Army National Guard.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the New Orleans, Louisiana, Regional Office (RO), which 
determined that new and material evidence had not been 
received to reopen the veteran's service connection claims 
for a chronic seizure disorder, chronic head injury 
residuals, and post-traumatic stress disorder (PTSD). In July 
2002, the veteran submitted a notice of disagreement.   In 
June 2003, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
August 2003, the RO issued a statement of the case to the 
veteran and his accredited representative, which addressed 
the issues of whether new and material evidence had been 
received to reopen the veteran's service connection claims 
for a chronic seizure disorder and chronic head injury 
residuals.  In August 2003, the veteran submitted a 
substantive appeal from the determination that new and 
material evidence had not been received to reopen his claims 
of entitlement to service connection for a chronic seizure 
disorder and chronic head injury residuals.  

In February 2004, the veteran was afforded a video hearing 
before a Veterans Law Judge.  The issues discussed were 
whether new and material evidence had been received to reopen 
service connection claims for a head injury, and a seizure 
disorder.  The Board reopened the service connection claims 
for a chronic seizure disorder and chronic head injury 
residuals, effectively granting the benefits sought.  The 
Board also remanded the issue of whether new and material 
evidence had been received to reopen a service connection 
claim for post-traumatic stress disorder (PTSD) in order for 
the RO to issue a statement of the case.  In September 2007, 
the RO issued a statement of the case, however the veteran 
did not submit a substantive appeal pertinent to the issue.  
Thus the issue of whether new and material evidence had been 
received to reopen a service connection claim for PTSD is 
therefore not in appellate status.  

Also in September 2004, the RO declined to reopen a 
previously denied service connection claim for a back 
disability, and in the following month, the veteran disagreed 
with that determination.  In November 2004, the RO issued a 
statement of the case, and the RO received a substantive 
appeal from the veteran in January 2005.

In July 2006, the RO received the veteran's claim for 
entitlement to service connection for glaucoma, entitlement 
to a TDIU, and entitlement to automobile and adaptive 
equipment or adaptive equipment.  By a May 2007 rating 
decision, the RO denied these claims.  The veteran 
subsequently perfected an appeal as to these issues, and they 
have been merged into the instant appeal

In April 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge via videoconference.  All 
issues currently on appeal were discussed.  All hearing 
transcripts are associated with the claims folder and have 
been reviewed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Service treatment records show that, in October 1971, the 
veteran fell down a flight of stairs, landing on his back; no 
chronic disability as a result of such fall is shown.

2.  Glaucoma is not shown to have manifested during the 
veteran's active duty or for many years thereafter, nor is 
glaucoma shown to be otherwise related to such service, to 
include the in-service fall.

3.  A chronic seizure disorder is not shown to have 
manifested during the veteran's active duty or for many years 
thereafter, nor is a chronic seizure disorder shown to be 
otherwise related to such service, to include the in-service 
fall.

4.  Residuals of a head injury are not shown to have 
manifested during the veteran's active duty or for many years 
thereafter, nor are any residuals of a head injury shown to 
be otherwise related to such service, to include the in-
service fall.

5.  A September 2003 rating decision declined to reopen a 
service connection claim for a back disability; the veteran 
did not file a timely appeal following appropriate notice, 
and that decision became final.

6.  Evidence received since the September 2003 rating 
decision does not raise a reasonable possibility of 
substantiating the service connection claim for a back 
disability.

7.  Service connection is not in effect for any disability.

8.  The evidence does not show that the veteran is blind or 
that his visual acuity in both eyes is permanently impaired 
or 5/200 or less as a result of service-connected disability.  
The veteran does not have ankylosis of one or both knees or 
one or both hips, or loss of use of either hand or either 
foot as a result of a service-connected disability.

CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by the 
veteran's active duty service, nor may glaucoma be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  A chronic seizure disorder, to include epilepsy, was not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  Residuals of a head injury, to include headaches, 
advanced cerebral and cerebellar atrophy, encephalomalacic 
changes, and a midline scalp lesion, were not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  A September 2003 rating decision declining to reopen the 
service connection claim for a back disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

5.  Evidence received since the September 2003 rating 
decision that declined to reopen the service connection claim 
for a back disability is not new and material, and the 
veteran's service connection claim for a back disability is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

6.  In the absence of a service-connected disability, the 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities lacks 
legal merit.  38 C.F.R. § 4.16 (2008); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

7.  The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 
2002); 38 C.F.R. § 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, where the appellant files a claim to reopen a 
previously denied service connection issue, the appellant 
must be supplied with notice of the evidence and information 
necessary to reopen the claim for service connection, the 
evidence and information necessary to establish entitlement 
to the underlying claim, and a description of the exact 
reasons for the previous denial of the claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

VCAA notice was provided to the veteran in March 2003, May 
2003, March 2004, May 2006, March 2007, and September 2007.  
These letters informed the veteran of what evidence was 
required to substantiate his claims, and of the veteran's and 
VA's respective duties for obtaining evidence. 

With regard to the new and material evidence claim for a back 
disability, the veteran was given the additional notice 
requirements outlined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this regard, in the March 2004 VCAA letter, the 
RO explained that the veteran was previously denied service 
connection for a back disability and was notified of the 
decision and that decision had become final.  The RO also 
explained that VA needed new and material evidence in order 
to reopen the veteran's claim.  Also, the RO defined new and 
material evidence as evidence submitted to VA for the first 
time that pertained to the reason the claim was previously 
denied and raised a reasonable possibility of substantiating 
the claim.  However, the VCAA notice did not explain why the 
claim was previously denied.  Therefore, the requirements 
under Kent have not been satisfied.

Again, VCAA notice errors are presumed prejudicial unless VA 
shows that the error did not affect the essential fairness of 
the adjudication.  Here, the presumption of prejudice is 
overcome.  While the March 2004 notice letter did not 
explicitly state the basis of the prior denial, the back 
claim had been previously denied on multiple occasions.  The 
service connection claim for a back disability was first 
denied in March 1972.  The veteran subsequently sought to 
reopen the claim and the RO denied the claim in August 1978 
and then again in October 1983.  Thereafter, the Board denied 
the claim in 1986.  In January 1996 and September 2003, the 
RO again determined that new and material had not been 
received to reopen a service connection claim for a back 
disability.   In each instance, the veteran was informed why 
the back claim was previously denied.  Therefore, it is 
concluded that, a reasonable person could be expected to 
understand what was needed to reopen the claim.  Thus, any 
prejudice deriving from the inadequate Kent notice has been 
overcome in this case.

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, service personnel records, hearing 
transcripts, records from the Social Security Administration 
(SSA), VA medical evidence, and private medical evidence.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Analysis

A.  Service Connection Claim for Glaucoma

The veteran is seeking service connection for glaucoma.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as glaucoma (as an 
organic disease of the nervous system), are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the record shows that the veteran is currently 
diagnosed with chronic open angle glaucoma.  Significantly, 
however, the Board's review of the veteran's service 
treatment records show no treatment or diagnoses of glaucoma, 
or any other chronic eye disability, nor do they show any 
evidence of increased intraocular pressure of the eyes.

The first indication of record that the veteran had increased 
intraocular pressure in the right eye was shown in a July 
2005 VA ophthalmology note.  A diagnosis of chronic open 
angle glaucoma is not shown until August 2005 (see VA 
treatment note), and a subsequent diagnosis was shown on an 
April 2007 VA treatment note.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

There is also no evidence of a nexus between the veteran's 
current glaucoma, first clinically shown in 2005, and his 
active service, which concluded decades earlier in 1971.
The Board acknowledges that there is evidence of an irregular 
pupil in the right eye, likely due to an old injury.  See 
July 2005 VA treatment note.   However, there is no evidence 
showing that the veteran's irregularity of the right pupil is 
in any way related to his active service, or to his current 
glaucoma.

The veteran is competent to provide evidence regarding his 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, he, as a lay person, is not competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability as there is no evidence of record that 
either individual has specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Board finds that the evidence of record shows 
that glaucoma did not manifest during service, or for decades 
thereafter, and that there is no etiological link between the 
veteran's current glaucoma and his military service.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
glaucoma.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B.  Service Connection Claim for Chronic Seizures and/or 
Residuals of a Head Injury

By way of history, service treatment records show that the 
veteran fell down a flight of stairs, landing on his back in 
October 1971.  There is no in-service evidence of a head 
injury; or treatment, complaints, or diagnoses of a chronic 
seizure disorder, or disability of the head. 

Clinical documentation from Charity Hospital of Louisiana 
dated in July 1975 conveys that the veteran sustained a 
closed head injury in an assault.  A November 1980 treatment 
record from Charity Hospital of Louisiana indicates that the 
veteran reported experiencing his first seizure approximately 
3 weeks before the evaluation.  He presented a history of 
head trauma in approximately 1973 when he fell approximately 
twelve feet in a bar while drinking.  He was diagnosed with a 
seizure disorder.

Clinical documentation from Hotel Dieu Hospital dated in 
August 1981 indicates that the veteran was struck by a 
vehicle in August 1981 and lost consciousness.  He presented 
a history of having sustained a head trauma in an assault at 
a nightclub in 1975; experiencing a major motor seizure in 
September 1980; and subsequently being prescribed Dilantin.  
The veteran was diagnosed with a seizure disorder. 

A September 1981 VA hospital summary report notes that the 
veteran was struck by a motor vehicle and lost consciousness.  
He reported having been diagnosed with a seizure disorder in 
approximately 1980 and being placed on Dilantin.  The veteran 
was diagnosed with a concussion. 

A September 1981 medical statement shows that the veteran was 
under the care of a private physician, D.J.T., M.D., and that 
the veteran "continues to suffer from headaches and syncopal 
episodes."

An October 1981 treatment record from Southern Baptist 
Hospital indicates that the veteran was struck by a vehicle 
on October 26, 1981 and lost consciousness.   He reported 
that he had experienced a seizure in 1980 and had been taking 
Dilantin for approximately six months. 

A July 1982 hospital summary from Hotel Dieu states that the 
veteran was mugged and sustained a head injury in the 
assault.  

The transcript of a March 1983 hearing before a VA hearing 
panel notes that the veteran reported having experienced his 
first seizure approximately three weeks following service 
separation.  He testified that his treating physician did not 
know the cause of his seizures.  A September 1983 VA hospital 
summary indicates that the veteran was diagnosed with a 
seizure disorder.  He presented a history of several motor 
vehicle accidents and "a seizure disorder since 1971."

A May 1987 VA hospital summary notes that the veteran had a 
seizure disorder which was being treated with Dilantin and 
phenobarbital.  A June 1987 VA treatment record states that 
the veteran presented a 15-year history of seizures of 
unknown etiology.

An August 1989 VA hospital summary states that the veteran 
presented a history of an in-service head trauma and seizures 
since 1971 which might be related to his in-service fall.  
The veteran was diagnosed with a seizure disorder.  

At the March 1991 hearing, the veteran testified that he 
struck his head in his in-service fall and was treated by the 
VA shortly after service separation for a seizure disorder. 
At the May 1995 hearing, the veteran reiterated that he had 
sustained an in-service head injury and experienced seizures 
in 1971 shortly after service separation.  He stated that he 
was receiving SSA disability benefits due, in part, to his 
seizure disorder.  The veteran's mother testified that the 
veteran had a seizure shortly after returning home in 1971 
from active service.

An October 2001 magnetic resonance imaging scan report shows 
evidence of advanced cerebral and cerebellar atrophy, 
encephalomalacic changes within the left temporal lobe, and a 
midline scalp lesion.   

On review, the Board finds that service connection for a 
chronic seizure disorder and/or chronic head injury residuals 
is not warranted.  There is current medical evidence showing 
that the veteran has been diagnosed with a chronic seizure 
disorder and disabilities of the head/brain.  However, as 
noted, the veteran's service treatment records do not show 
that the veteran ever injured his head during service.  Nor 
do they show evidence of complaints, treatment and diagnoses 
of a head injury residual, or a seizure disorder.    

Rather, the evidence referable to a head injury and a seizure 
disorder is shown more than one year post-service.  In this 
regard, the first indication of a head injury in the claims 
folder is shown in a July 1975 report from the Charity 
Hospital of Louisiana.  At that time, the veteran was 
diagnosed with a closed head injury, possible cerebrospinal 
fluid otorrhea, and possible basal skull fracture.  

Further, while the veteran testified that he first 
experienced a seizure three weeks after service discharge as 
a result of the in-service fall, he also reported, according 
to a November 1980 record, that he experienced his first 
seizure approximately three weeks prior to that evaluation.  
In any event, a diagnosis of a seizure disorder is not shown 
in the record until November 1980, approximately 9 years 
post-service.  See evidence from Hotel Dieu Hospital.

Based on the foregoing, the Board concludes that there is no 
medical evidence of head injury residuals or a seizure 
disorder, during service, or for many years thereafter.  
There is also no evidence of a nexus between the veteran's 
current seizure disorder and/or head disability, variously 
diagnosed, and service.  

In sum, despite the veteran's reported history of a head 
injury in service, the evidence simply does not show that 
such an injury took place, and does not show that the veteran 
had a seizure during service.  The recent history of the 
onset of seizures and a head injury in service is not 
consistent with older medical records which contain no such 
history.  The inconsistencies in the record undermine the 
veteran's credibility as an accurate historian.  A clear 
preponderance of the credible evidence is against a finding 
that the veteran's chronic seizure disorder and any residuals 
of a head injury had their onset in service, or for many 
years thereafter, or was aggravated therein.  The Board has 
considered the benefit-of- the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); 
see also Gilbert, supra.

C.  Claim to Reopen Service Connection Claim for a Back 
Disability

The veteran is seeking to reopen a service connection claim 
for a back disability.  

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period. 3 8 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

By way of procedural history, the RO, in a March 1972 rating 
decision, denied the veteran's service connection claim for a 
back disability.  The service treatment records show that the 
veteran fell down a flight of stairs in October 1971 and 
complained of severe back pain.  There was no back pathology 
to account for the veteran's complaints.  Examination of the 
back was normal, and despite the veteran's complaints of pain 
radiating down his right leg, neurological examination was 
also normal.  No orthopedic abnormality was reported during 
the course of his hospitalization, but the examiner did note 
that a strong psychogenic outlay was present.  A 
neuropsychiatric consultation report shows an impression of 
an immature personality.  VA examination report dated in 
February 1972 shows an impression of a healed lumbar strain; 
x-rays of the spine were normal.  The veteran did not appeal 
the March 1972 rating decision and it therefore became final.

The veteran sought to reopen his service connection claim for 
a back disability, and such claim was denied by the RO again 
in August 1978 and October 1983.   The veteran did not appeal 
those decisions and they therefore became final.

In July 1986, the Board denied the service connection claim 
for a back disability, in pertinent part.  In doing so, the 
Board determined that the low back injury treated during 
service was acute and transitory and resolved without 
residual disability.  The Board also concluded that there was 
no evidence showing that a chronic acquired back disability 
had its onset in service.  The veteran did not appeal that 
Board's July 1986 decision and it therefore became final.

Thereafter, the veteran sought to reopen his claim.  In 
January 1996, the RO again determined that new and material 
evidence had not been received to reopen a service connection 
claim for a back disability.  The veteran did not appeal the 
January 1996 rating decision, and it became final.

In January 2003, the veteran sought to reopen his claim.  By 
a September 2003 rating decision, the RO considered new VA 
evidence showing a diagnosis of mild degenerative disc space 
narrowing at L5-S1, but determined that it was not material 
evidence to reopen the claim.  Thus, the RO again declined to 
reopen the claim.  The veteran did not appeal September 2003 
rating decision, and it became final.
During his February 2004 personal hearing, the veteran again 
sought to reopen his service connection claim for a back 
disability, and in September 2004, the RO denied the claim.  
The veteran perfected a timely appeal of the September 2004 
rating decision, which is the rating decision on appeal.

Based on the procedural history outlined above, the last 
final decision pertinent to the back was issued in September 
2003.  Since the September 2003 rating decision is the last 
final decision, the veteran's service connection claim for a 
back disability, may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2008); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

When the veteran's application to reopen his service 
connection claim for a back disability was denied in 
September 2003, the claims folder consisted of service 
treatment records, VA medical evidence, private medical 
evidence, records from the SSA, lay statements, and hearing 
transcripts. 

Evidence received since the September 2003 decision includes 
additional VA treatment records, private medical evidence, 
hearing transcripts, and the veteran's contentions.  The 
newly-received evidence shows continued diagnoses pertinent 
to the veteran's lumbar spine disability; that evidence is 
duplicative of the evidence already considered in September 
2003.  Moreover, as noted, the veteran, as a layperson, is 
not competent to provide a medical opinion.  See Espiritu, 
supra.  Thus, his statements to the effect that his current 
back disability is related to service are not probative, and 
therefore not material to the claim.  

In sum, the new evidence included in the claims folder since 
the prior final decision does not bear directly and 
substantially upon the specific matter under consideration.  
It is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. §3.156 
(2008).  Accordingly, the veteran's claim of entitlement to 
service connection for a back disability is not reopened.


D.  Entitlement to a TDIU

The veteran also contends that he is entitled to a TDIU.  It 
is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2008).  A total 
disability rating for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more. 
38 C.F.R. § 4.16(a) (2008).  When a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321. 38 C.F.R. § 4.16(b) (2008).

The assignment of a TDIU under 38 C.F.R. § 4.16 assumes and 
requires the existence of a service-connected disability.  
The veteran does not have a service-connected disability.  
Therefore, there is no legal basis for providing the benefit 
the veteran seeks.  As there is a lack of entitlement under 
the law, the application of the law to the facts is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). The appeal is accordingly denied.


E.  Adaptive Equipment

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2008).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability. 38 U.S.C.A. § 
3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2008).  
See also 38 C.F.R. § 3.350(b) (2008).

As noted, the veteran is not service connected for any 
disability.  It therefore follows that the evidence does not 
show that the veteran demonstrates permanent loss of use of 
both hands and both feet due to service connected disability, 
or, permanent impairment of vision in both eyes, resulting in 
(1) vision of 20/200 or less in the better eye with 
corrective glasses, or, (2) vision of 20/200 or better, if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.

Further, the evidence does not demonstrate that the veteran 
has ankylosis of at least one knee or one hip due to a 
service-connected disability.  In the absence of a qualifying 
service-connected disability which is a threshold 
requirement, the preponderance of the evidence is against the 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only is not established.


ORDER

Entitlement to service connection for glaucoma is denied.

New and material evidence has not been received to reopen the 
service connection claim for a back disability; the claim is 
not reopened.

Entitlement to service connection for a chronic seizure 
disorder is denied.

Entitlement to service connection for chronic residuals of a 
head injury is denied.

Entitlement to a TDIU is denied.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.



                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


